


109 HR 5431 IH: To amend the Harmonized Tariff Schedule of the United

U.S. House of Representatives
2006-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5431
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2006
			Mr. Boswell
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Harmonized Tariff Schedule of the United
		  States to extend the tariff duties on ethanol.
	
	
		1.Extension of tariff duties on
			 ethanolHeadings 9901.00.50
			 and 9901.00.52 of the Harmonized Tariff Schedule of the United States (19
			 U.S.C. 3007) are each amended in the effective period column by striking
			 10/1/2007 each place it appears and inserting
			 1/1/2011.
		
